


Exhibit 10.24




Director Deferred Share Program
of Tanger Factory Outlet Centers, Inc. and
Tanger Properties Limited Partnership


1.Purpose. The purpose of the Director Deferred Share Program of Tanger Factory
Outlet Centers, Inc. and Tanger Properties Limited Partnership (the “Program”)
is (a) to further the growth, development and financial success of Tanger
Factory Outlet Centers, Inc. a corporation organized under the laws of the state
of North Carolina (the “Company”) and Tanger Properties Limited Partnership, a
partnership organized under the laws of the state of North Carolina (the
“Partnership”) by providing additional incentives to Independent Directors, who
have been or will be given responsibility for the management or administration
of the Company's business affairs, by assisting them to become owners of the
Common Shares and thus to benefit directly from such growth, development and
financial success and (b) to enable the Company, the Partnership and their
subsidiaries to obtain and retain the services of the types of professional,
independent directors considered essential to the long range success of the
Company by providing and offering them an opportunity to own Common Shares
and/or rights which will reflect the growth, development and financial success
of the Company.


2.Incentive Plan. The Program is adopted under, and is subject to the terms of,
the Amended and Restated Incentive Award Plan of Tanger Factory Outlet Centers,
Inc. and Tanger Properties Limited Partnership, as may be amended from time to
time (the “Incentive Plan”). Capitalized terms used herein but not defined
herein will have the meanings ascribed to them in the Incentive Plan.


3.Administration. Notwithstanding anything to the contrary in the Incentive
Plan, the Program will be administered by the Board subject to, and in
accordance with, the terms of the Incentive Plan, including but not limited to
Articles II, III, VIII, IX, and X of the Incentive Plan. The Board shall have
all of the powers and authority of the Committee under the Plan, including,
without limitation, the power and authority to (a) interpret the Program and any
documentation evidencing Deferred Shares granted thereunder, subject to the
provisions of the Program and the Incentive Plan, (b) adopt such rules for the
administration, interpretation and application of the Program as are consistent
therewith and interpret, amend or revoke such rules, and (c) authorize and
supervise any crediting of Deferred Shares or issuance or payment of Common
Shares. Any determination or action of the Board in connection with the
interpretation or administration of the Program will be final, conclusive and
binding on all parties. No member of the Board shall be personally liable for
any action, determination, or interpretation made in good faith with respect to
the Program or any Deferred Shares granted thereunder, and all members of the
Board shall be fully protected by the Company in respect of any such action,
determination or interpretation.


4.Eligibility. Each Independent Director will be eligible to receive Deferred
Shares in accordance with the Program; provided that Common Shares remain
available for issuance hereunder in accordance with Article 3 of the Incentive
Plan. Each Independent Director who elects to participate in the Program will be
referred to herein as a “Participant”.




--------------------------------------------------------------------------------






5.Director Compensation Generally. The amount of compensation paid during any
calendar year (each, a “Service Year”) to each Independent Director for services
as a Director (the “Director Compensation”) will be determined from time to time
in accordance with the Company's By-laws and applicable law. Unless otherwise
determined in accordance with the Company's By-laws and applicable law, each
Independent Director may elect to receive all or a portion of his or her
Director Compensation (a) in cash or immediately issuable restricted or
fully-vested Common Shares (“Director Shares”), as determined from time to time
in accordance with the Company's By-laws and applicable law, or (b) subject to
the terms of this Program, in Deferred Shares.


6.Deferral Elections.


(a)To the extent an Independent Director elects to receive all or a portion of
his or her Director Compensation in Deferred Shares, such election (a “Deferral
Election”) shall, subject to any permitted revocation and/or modification as
described in Section 6(d), represent an irrevocable deferral election to defer
payment of Director Compensation through receipt of Deferred Shares in
accordance with the terms of the Program.


(b)In order to make a Deferral Election pursuant to Section 6(a) of the Program,
the Participant must deliver to the Company a written notice in a form
prescribed by the Company (the “Deferral Election Form”) setting forth (i) the
percentage of the Participant's total Director Compensation payable in cash, if
any, that Participant elects to be paid in Deferred Shares, (ii) the percentage
of the Participant's Director Compensation payable in Director Shares, if any,
that the Participant elects to be paid in Deferred Shares, and (ii) the Deferred
Payment Date (as defined below) elected by the Participant.


(c)The Deferral Election Form, with any permitted revocations and/or
modifications thereto as described in Section 6(d), must be delivered no later
than the last business day prior to the commencement of the Service Year for
which the Director Compensation would be payable and will be effective with
respect to Director Compensation earned for such Service Year and, to the extent
set forth in the Deferral Election Form and permitted hereunder, for future
Service Years thereafter; provided that (i) an Independent Director who is a
Director as of the Effective Date may deliver the Deferral Election Form within
30 days of the Effective Date, and such Deferral Election Form will be effective
with respect to Director Compensation earned on and after the date of delivery
of such Deferral Election Form during the Service Year in which the Effective
Date occurs and, to the extent set forth in the Deferral Election Form and
permitted hereunder, for future Service Years thereafter, and (ii) an
Independent Director who is initially elected to the Board may deliver the
Deferral Election Form within 30 days of the date on which such Independent
Director becomes a Director, and such Deferral Election Form will be effective
with respect to Director Compensation earned on and after the date of delivery
of such Deferral Election Form for the Service Year in which such Independent
Director becomes a Director and, to the extent set forth in the Deferral
Election Form and permitted hereunder, for future Service Years thereafter. The
last date on which an Independent Director can deliver or modify the Deferral
Election for a Service Year (or portion thereof) is herein referred to as the
“Final Deferral Date” for such Service Year (or portion thereof). In the event
that a Participant becomes an Employee and continues to receive Director
Compensation, (A) the Participant's Deferral Election for the Service Year in
which such Participant becomes an Employee will be effective through the end of
such Service Year, and (B) the Participant will not be eligible to participate
in the Program at any time after such Service Year.




--------------------------------------------------------------------------------






(d)For purposes of the Program, the “Deferred Payment Date”, as elected by the
Participant, will be any of (i) the date of termination of the Participant's
services as a Director, subject to Section 6(e) of the Program, (ii) a specified
annual anniversary of such date of termination, subject to Section 6(e) of the
Program, (iii) a specified date that is after December 31 of the applicable
Service Year, (iv) the earlier of date of death or date of “disability” within
the meaning of Treasury Regulation Section 1.409A-3(i)(4) (“Disability”). The
Deferral Election Form will be irrevocable with respect to such Director
Compensation for the Service Year to which the Deferral Election relates and may
not be modified in any respect after it is received by the Company, except (A)
to the extent that the Company in its sole discretion allows such revocation or
modification on or prior to December 31 of the year immediately preceding such
Service Year (in which case, the Deferral Election shall be deemed irrevocable
with respect to the Service Year as of the date of such modification or
revocation) or (B) it is modified pursuant to a Subsequent Deferral Election (as
defined below).


(e)A Participant will not be deemed to have terminated service as a Director or
ceased to be a Director for purposes of the determination of the Deferred
Payment Date, and no payment of Deferred Shares that becomes payable as a result
of such termination or cessation will be paid, unless such termination or
cessation constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h) (a “Separation from Service”).
 
7.Subsequent Deferrals.


(a)After the Final Deferral Date for any Service Year (or portion thereof), an
Independent Director may elect a different Deferred Payment Date (a “Subsequent
Payment Date”) than as set forth in his or her Deferral Election Form for the
purposes of the Deferred Shares received in lieu of his or her Director
Compensation for such Service Year; provided that such election (a “Subsequent
Deferral Election”) shall not be permitted unless:


i.It does not take effect until 12 months after the date thereof;
ii.The Subsequent Payment Date is at least five years after the Deferred Payment
Date in the Deferral Election Form, unless related to a payment on the Deferred
Payment Date described in Section 6(d)(iv);
iii.The date of the Subsequent Deferral Election is at least 12 months prior to
the Deferred Payment Date in the Deferral Election Form, if such Deferred
Payment Date is described in Section 6(d)(iii); and
iv.It otherwise complies with Treasury Regulation Section 1.409A-2(b) (or any
successor thereto).




--------------------------------------------------------------------------------






8.Deferred Share Accounts.
 
(a)If a Participant elects to receive Deferred Shares under Section 6 of the
Program, such Deferred Shares will be credited to a book-keeping account in the
Participant's name (an “Account”) as of the day the Director Compensation to
which the Deferred Shares relate would have been paid. The number of Deferred
Shares credited to a Participant's Account will equal the sum of (i) the cash
amount of such Director Compensation that would have been paid to the
Participant divided by the Fair Market Value of one Common Share on the date
such cash amount would have been paid and (ii) the number of Director Shares of
such Director Compensation that would have been granted to the Participant
absent the applicable Deferral Election. Such Deferred Shares will count against
the maximum number of Common Shares authorized and reserved for issuance under
Section 2.1(a) of the Incentive Plan and against the Award Limit under Section
2.1(b) of the Incentive Plan. Upon the crediting of the Deferred Shares, the
Participant shall, as requested by the Company, execute a deferral election
Award Agreement reflecting the terms and conditions of such Deferred Shares, as
determined by the Board in accordance with the Program.


(b)A Participant's Account will be credited as of the payment date of each
dividend with (i) that number of additional Deferred Shares equal to the amount
of the cash dividend paid by the Company on such payment date on the number of
Common Shares equivalent to the number of Deferred Shares in the Participant's
Account on such payment date (and prior to the credit under this Section 8(b))
divided by the Fair Market Value of one Common Share on such payment date and
(ii) that number of additional Deferred Shares equal to the number of Common
Shares paid as a share dividend by the Company on such payment date. Such
dividend equivalents, which will likewise be credited with dividend equivalents,
will be deferred until the Deferred Payment Date for the Deferred Shares with
respect to which the dividend equivalents were credited.
(c)Subject to Section 9(b) of the Program and Section 8.8 of the Incentive Plan,
Deferred Shares will be subject to a deferral period beginning on the date of
crediting to the Participant's Account and ending upon the Deferred Payment Date
as the Participant has elected in accordance with Section 6 of the Program. In
accordance with Section 8.4 of the Incentive Plan and unless otherwise provided
by the Board, during such deferral period, the Participant will have no rights
as a Company shareholder with respect to his or her Deferred Shares.


9.Delivery of Common Shares.


(a)Subject to Section 9(b) of the Program, the Company will deliver to the
Participant the number of Common Shares equal to the number of Deferred Shares
credited in such Participant's Account as of the Deferred Payment Date elected
by such Participant on or as soon as practicable, but in no event more than 60
days after, the Deferred Payment Date; provided that, to the extent the Deferred
Payment Date arises prior to the date that, absent the Deferral Election,
Director Shares would have become vested and all applicable restrictions thereto
would have lapsed, the number of Common Shares delivered to such Participant
shall be reduced by the number of Director Shares that, absent the Deferral
Election, would not have become vested (or for which restrictions would not have
lapsed) on or prior to the Deferred Payment Date. In connection with such
delivery, the Company shall either (i) make delivery of certificates, if any,
representing the Common Shares which a Participant is entitled to receive in
accordance with the terms of the Program and the Incentive Plan or (ii) evidence
the ownership of the Common Shares which a Participant is entitled to receive by
the book-entry method, unless prohibited by the Incentive Plan.




--------------------------------------------------------------------------------






(b)Notwithstanding anything to the contrary in this Program, if at the time of a
Participant's Separation from Service, such Participant is a “specified
employee” as defined in Section 409A, as reasonably determined by the Company in
accordance with Section 409A, and the deferral of the commencement of any
distributions otherwise payable hereunder as a result of such Separation from
Service is necessary in order to prevent any accelerated or additional tax under
Section 409A, then the Company will defer the commencement of any such
distributions hereunder (without any reduction or increase in the amounts
ultimately distributed or provided to the Participant) until the date that is at
least six months following the Participant's Separation from Service with the
Company (or the earliest date permitted under Section 409A), whereupon the
Company will distribute to the Participant a lump-sum amount of Common Shares
equal to the number of Common Shares that would have otherwise been previously
distributed to the Participant under this Program during the period in which
such distributions were deferred. Thereafter, distributions will resume in
accordance with this Program.


10.Effective Date and Term. The Program will be effective as of July 31, 2012
(the “Effective Date”) and, unless earlier terminated pursuant to Section 11(a),
shall expire on, and no Deferred Shares may be granted pursuant to the Program
after the last date upon which Awards can be granted under the Incentive Plan.
Any Deferred Shares outstanding upon termination of the Program shall remain in
force according to the terms of the Program and any documentation evidencing
such Deferred Shares.
  
11.Amendment or Termination.


(a)The Program may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Board; provided
that, to the extent necessary and desirable to comply with any applicable law,
regulation or stock exchange rule, the Company will obtain shareholder approval
of any Program amendment in such a manner and to such a degree as required. Upon
a Change in Control that constitutes a “change in control event” within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(i), the Company shall
terminate the Program and, in connection with any such termination, deliver to
each Participant the Common Shares credited to his or her Account, subject to
and in accordance with the requirements of Treasury Regulation Section
1.409A-3(j)(4)(ix) (or any successor provision thereto). No amendment,
suspension or termination of this Program shall, without the consent of the
Participant, materially and disproportionately alter or impair any rights or
obligations of any Participant with respect to any Deferred Shares granted
hereunder. No Deferred Shares may be granted under this Program during any
period of suspension or after termination of this Program.




--------------------------------------------------------------------------------






(b)The Program is intended to meet the requirements of Section 409A and will be
interpreted and construed in accordance with Section 409A, including without
limitation any such regulations or other guidance that may be issued after the
Effective Date, and shall incorporate the terms and conditions required by
Section 409A. Notwithstanding any provision of the Program or the Incentive Plan
to the contrary, in the event that following the Effective Date the Board
determines that any provision of the Program could otherwise cause any person to
be subject to the penalty taxes imposed under Section 409A, the Board reserves
the right (without any obligation to do so or to indemnify any Participant for
failure to do so) to adopt such amendments to the Program and any and all
applicable documentation evidencing the Deferred Shares or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Board determines are necessary or
appropriate to comply with the requirements of Section 409A and thereby avoid
the application of any penalty taxes under such Section. Notwithstanding the
foregoing, no provision of the Program or any documentation evidencing the
Deferred Shares shall be interpreted or construed to transfer any liability for
failure to comply with the requirements of Section 409A from a Participant or
any other individual to the Company or any of its affiliates, employees or
agents.


12.Miscellaneous.


(a)Deferred Shares awarded under this Program (and any interest or right
therein) may not be sold, pledged, assigned, or transferred in any manner other
than (i) (A) by will, (B) the laws of descent and distribution or (C) to the
named beneficiary upon death indicated on the Deferral Election Form, if any, or
(ii) with the consent of the Board, pursuant to a transfer to the spouse and/or
lineal descendants of the Participant and/or to a trust, partnership or other
entity the sole beneficiaries, partners or other members of which are such
Participant's spouse and/or lineal descendants.  No Deferred Shares or interest
or right therein shall be liable for the debts, contracts or engagements of the
Participant or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.


(b)To the extent that the application of any formula described in this Program
does not result in a whole number of Common Shares, the result will be rounded
upwards to the next whole number.


(c)Nothing in the Program or any documentation evidencing the Deferred Shares
granted thereunder shall confer upon any Participant any right to continue as a
Director of the Company, or shall interfere with or restrict in any way the
rights of the Company, the Partnership or any Subsidiary, which are hereby
expressly reserved, to discharge any Participant at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written agreement between the Participant and the Company, the
Partnership or any Subsidiary.


* * * * *




--------------------------------------------------------------------------------






I hereby certify that the foregoing Director Deferred Share Program of Tanger
Factory Outlet Centers, Inc. and Tanger Properties Limited Partnership was duly
adopted by the Board as of July 31, 2012.
Executed on this 31st day of July, 2012.


/s/ Chad D. Perry
Chad D. Perry
Secretary




                        


                        
                        




